Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Jason Ingerman on 8/24/2021.

In the claims

Claim 53, “The method of claim 51”, has been changed to
---The method of claim 52---

Claim 54, “The method of claim 51”, has been changed to
---The method of claim 52---

Claim 55, “The method of claim 51”, has been changed to
---The method of claim 52---

Claim 56, “The method of claim 51”, has been changed to
---The method of claim 52---

Claim 57, “The method of claim 51”, has been changed to


Claim 58, “The method of claim 51”, has been changed to
---The method of claim 52---

Claim 59, “The method of claim 51”, has been changed to
---The method of claim 52---

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CNH/

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424